DETAILED ACTION
Response to Arguments
Applicant’s amendments with respect to claims 4 and 10 have been fully considered and are sufficient to overcome rejections under 35 USC 112.  The 112 rejection of Claims 4, 10 have been withdrawn. 

Applicant’s arguments with respect to the rejection(s) of claim(s) 1-27 under 35 USC 102 and 103 have been fully considered and amendments are sufficient to overcome the prior art from the previous office action.  Therefore, the rejection has been withdrawn.  However, upon further consideration and search necessitated by the amendments, a new ground(s) of rejection is made in view of Al Moubayed et al (US 20190105783) and Kamiya (US 20010001318) et al. These references cover the newly amended limitations, and explanation can be found below with updated rejections. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al (US 7720572; hereinafter referred to as Ziegler) in view of Al Moubayed et al (US 20190105783; hereinafter referred to as Al Moubayed).
Regarding Claim 22, Ziegler teaches A companion robot (see at least autonomous mobile robot in Fig. 1A element 10) comprising: 
a microphone configured to receive audio signals from the environment; (see at least microphone to collect audio data in col. 19 line 52-53 and Fig. 6B)
a speaker configured to output audio signals (see at least speaker located on the robot in col. 17 line 33-34); 
a graphical user interface (see at least Fig. 1A element 18 and touch screen allowing user to interact in col. 17 lines 30-31); and 
a processor electrically coupled with the face screen, the microphone, the speaker, and the graphical user interface (see at least processors and controllers in Fig. 6B collectively making up processor); the processor configured to 
receive speech input from the microphone (see at least robot hearing sound that corresponds to speech with voice vector array of microphones in col. 27 lines 45-50); 
determine an audio output based on the speech input (see at least robot replying to predetermined or expected conversation responses from resident in col. 34 lines 56-65); 
determine a facial projection output based on the speech input (see at least animated expression of display controlled subject to dialogue in col. 43 lines 34-38; see also robot responses corresponding to resident replies and matching ;
 present a first cognitive exercise to a user via the graphical user interface (see at least robot using games for mental stimulation, and playing games using the touch screen and word games in col. 66 lines 5-20); 
receive a first response to the first cognitive exercise from the user via the graphical user interface (see at least games being interactive and using a touch screen in col. 66 lines 5-20);  ); 
output the audio output via the speaker (see at least playing word games with audio in col. 66 lines 5-20); 
project the facial projection output on the face screen (see at least affect expressions in Fig. 10A).
Ziegler does not explicitly teach the following, but Al Moubayed does teach a translucent face screen configured to display facial images, the face screen having three dimensional features corresponding to facial features (see at least “The face mask 9 is a 3D translucent mask, typically made of plastic, allowing the projected face animation to be viewed by a viewer standing in front of the robot 1” in par. 0067 and mouth and nose features on face mask 9 in Fig. 1);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler 
	
Regarding Claim 23, Ziegler teaches the companion robot according to claim 22 (see Claim 22 analysis) wherein the first cognitive exercise (see at least Fig. 7B) comprises a presenting a cognitive game (see at least greeting sequence in Fig. 7B) that includes one or more questions (see at least asking about the resident’s day in col. 35 line 53 to col. 36 line 5), and the first response is a response to at least one question (see at least potential responses displayed on input screen for resident in col. 35 line 53 to col. 36 line 5). 
Regarding Claim 24, Ziegler teaches The companion robot according to claim 22 (see Claim 22 analysis) wherein the first cognitive exercise comprises displaying one or more images (see at least display of question and potential responses on input screen in col. 35 line 53 to col. 36 line 5).
Regarding Claim 25, Ziegler teaches The companion robot according to claim 22 (see Claim 22 analysis) teaches wherein the first cognitive exercise is selected from a plurality of cognitive exercises based on the speech input. (see at least steps SD5 and SD6 robot receiving response from resident and choosing to reply, end, or begin a number of other interaction sequences in col. 35 line 53 to col. 36 line 5)
Regarding Claim 26, Ziegler teaches The companion robot according to claim 22 (see Claim 22 analysis)  wherein the first cognitive exercise includes a reminder to perform a task (see at least reminding resident of scheduled events col. 35 line 53 to col. 36 line 5).
	Regarding Claim 27, Ziegler teaches The companion robot according to claim 22, wherein the first cognitive exercise comprises a video conference (see at least Fig. 12 and robot operating as a video/teleconference station in col. 47 line 45-46).

Claim 1-2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Al Moubayed et al (US 20190105783) and Kamiya et al (US 20010001318; hereinafter referred to as Kamiya).
Regarding Claim 1, Ziegler teaches a companion robot (see at least Fig. 1A) comprising: a head (see at least Fig. 1A element 16) comprising: 
a facial camera (see at least cameras in Fig. 1B element 28);
a microphone configured to receive audio signals from the environment (see at least microphone to collect audio data in col. 19 line 52-53 and Fig. 6B); 
a speaker configured to output audio signals (see at least speaker located on the robot in col. 17 line 33-34); and 
a processor electrically coupled with the projector, the facial camera, the microphone, and the speaker (see at least processors and controllers in Fig. 6B collectively making up processor); the processor configured to 
receive facial images from the facial camera (see at least image analysis on a video stream or still image frame generated by a camera to recognize facial features in col. 54 lines 52-54); 
receive speech input from the microphone (see at least robot hearing sound that corresponds to speech with voice vector array of microphones in col. 27 lines 45-50); 
determine an audio output based on the speech input (see at least robot replying to predetermined or expected conversation responses from resident in col. 34 lines 56-65); 
determine a facial projection output based on the speech input (see at least animated expression of display controlled subject to dialogue in col. 43 lines 34-38; see also robot responses corresponding to resident replies and matching affect with robot response in col. 34 lines 57-60, note the interpretation is that the robot facial projection output is matched with robot speech output which is based on the resident speech input and therefor the facial projections are determined based on the speech input of the resident);  
output the audio output via the speaker (see at least playing word games with audio in col. 66 lines 5-20 see also robot responses corresponding to resident replies and matching affect with robot response in col. 34 lines 57-60, note the interpretation is that the robot facial projection output is matched with robot speech output which is based on the resident speech input and therefor the facial projections are determined based on the speech input of the resident); 
Ziegler discloses a screen which according to applicant’s specification in par. 0030 could be a facemask, but fails to explicitly teach all of the following. However, Al Moubayed does teach a translucent facemask having three dimensional features corresponding to facial features (see at least face mask 9 in Fig. 1 and “he face mask 9 is a 3D translucent mask, typically made of plastic, allowing the projected face ; and 
a projector configured to project facial images onto the facemask (see at least par. 0065); 
project the facial projection output on the facemask via the projector (see at least “a projector 15, such as a pocket LED projector, for causing the display of a face image depicting a face of the robot 1 on a display surface of the face mask 9” in par. 0065);
a 3D facial camera configured to capture images of the environment that includes a plurality of pixels representing the visual environment and range data; the processor configured to receive 3D facial images from the facial camera (see at least “the robot 1 may contain software for facial recognition, facial expression recognition and gesture recognition as well as face and body tracking, and be configured to provide any or all of these functionalities (skills) based on image information recorded by an external image sensor connected to the onboard computer 19, such as a depth camera recording 3D images of the surroundings” in par. 0073; the camera being a depth camera taking 3D images is interpreted to mean it captures images with pixels and range data); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler to incorporate the teachings of Al Moubayed wherein the facial images are projected onto a 3D face mask with 3D features for nose, lips, eyes, etc. While Ziegler discloses a facial display achieved by a screen, the purpose to incorporate the teachings of Al 
Ziegler and Al Moubayed fail to explicitly teach the following, but Kamiya does teach: 
determine an audio output based on the 3D facial images and the speech input (see at least facial expression and voice in recognized information and emotional output determined based on these parameters in Fig. 6 and “to adjust the relationship between input information and output information in such a way as to generate a natural pseudo-emotion in accordance with the user's state and/or the user's intention/emotional expression at the moment; and to thereby learn the results of adjustment” in par. 56 and see also  “The speaker 12 outputs a voice suitable for the pseudo-emotion of the robot at the moment (such as laughing sounds when the pseudo-emotion is "happy")  in par. 74 interpreted as audio output based on the robot’s pseudo emotion, which is determined based on the user’s facial images and speech input); 
determine a facial projection output based on the 3D facial images and the speech input (see at least “the display 10 selects a facial expression suitable for the pseudo-emotion of the robot at the moment among several facial expression patterns such as those indicated in FIG. 8, and displays the selected facial expression” in par. 73 interpreted as facial projection output based on the robot’s pseudo emotion, which is determined based on the user’s facial images and speech input (see Fig. 6)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler and Al Moubayed to incorporate the teachings of Kamiya wherein the robot’s facial 
Regarding Claim 2, Ziegler as modified by Al-Moubayed and Kamiya teaches the companion robot according to claim 1 (see Claim 1 analysis). Ziegler further teaches further comprising a neck mechanism physically coupled with the head (see at least head mounted on neck in Fig. 1A elements 16 and 13 and col. 18 line 16) and in electrical communication with the processor (see at least pan motor and encoder articulating the head in col. 18 lines 45-48 and in Fig. 6B element 314 in electrical communication with processors), wherein the processor is configured to determine neck movement based on the audio output (see at least robot responding to voice command and nodding, head shaking, or looking away in col. 17 lines 59-66). 
Regarding Claim 5, Ziegler as modified by Al Moubayed and Kamiya teaches The companion robot according to claim 1 (see Claim 1 analysis).
Ziegler fails to teach the following but Al Moubayed does teach:
wherein the processor is further configured to: 
receive 3D images from the 3D camera (see at least depth camera connected to onboard computer in par. 0073; see combination explained in Claim 1), 
Ziegler and Al Moubayed don’t explicitly teach the following, but Kamiya does teach wherein determining an audio output and determining a facial projection output is based at least in part on the 3D images (see at least par. 73-74, Figs. 6-8).  Note given that Al Moubayed already teaches using 3D images, it would be obvious to use 3D images for the processing taught by Kamiya as well.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler as modified by Al Moubayed and Kamiya to incorporate the teachings of Kamiya wherein the audio and facial projection outputs are determined based on the facial image input from the camera . The purpose to incorporate the teachings of Kamiya would be to output facial expressions and speech output that are appropriate for the emotions detected from the user’s face (see par. 73 and 74), which makes the robot more natural or human-like.

Regarding Claim 6, Ziegler as modified by Al-Moubayed and Kamiya teaches the companion robot according to claim 1 (see Claim 1 analysis). Ziegler further teaches further comprising a user interface (see at least Fig. 1A element 18 and touch screen allowing user to interact in col. 17 lines 30-31), the processor configured to play cognitive games with a user via the user interface (see at least robot using games for mental stimulation, and playing games using the touch screen and word games in col. 66 lines 5-20).
Regarding Claim 7, Ziegler as modified by Al-Moubayed and Kamiya teach the companion robot according to claim 1 (see Claim 1 analysis). Ziegler further teaches wherein the processor configured to instruct a user regarding a physical exercise via the user interface (see at least robot displaying exercise instructions in col. 46 lines 30-31). 

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler as modified by Al-Moubayed and Kamiya as applied to claim 1 above, and further in view of Breazeal et al (US 20180133900; hereinafter referred to as Breazeal).
Regarding Claim 3, Ziegler as modified by Al-Moubayed and Kamiya teaches The companion robot according to claim 1 (see Claim 1 analysis). 
Ziegler fails to teach the following, but Breazeal does teach wherein the processor is further configured to determine a user facial expression that is a representation of a facial expression of a user's face recorded by the facial camera (see at least camera capturing facial expression used to select a mode of operation for the robot and example determining that the user is happy in par. 0037), the audio output being determined based in part on the user facial expression (see at least embodied speech system selecting a state that is appropriate for a happy interaction and robot displaying a cheerful smile animation in response to user being happy in par. 0037).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler as modified by Al Moubayed and Kamiya to incorporate the teachings of Breazeal wherein a camera records the face of a user, determines the user’s facial expression, 
Regarding Claim 4, Ziegler as modified by Al Moubayed and Kamiya teaches The companion robot according to claim 1 (see Claim 1 analysis). 
Ziegler as modified by Al Moubayed fails to teach all of the following, but Breazeal does teach  wherein the processor is further configured to determine a user facial expression to be projected on the head using the projector that is a representation of a facial expression of a user's face as recorded by the facial camera, the facial expression being determined based in part on the user facial expression (see at least emotional state recognizer obtaining image from camera and calculating user emotional strengths in par. 0036 and using this to select an operation state of the robot in par. 0037). Note because Al Moubayed already teaches projecting the facial image on the robot head (see Claim 1 analysis for combination), this is interpreted as obvious. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler as modified by Al Moubayed and Kamiya to incorporate the teachings of Breazeal wherein the processor is configured to determine a user’s facial expression based on input from the camera. The purpose to incorporate the teachings of Breazeal would be to facilitate more natural human-robot interaction by responding to a user’s mood (see par. 0010).

Claim 8-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler as modified by Al Moubayed and Kamiya and further in view of Li et al (CN 1034131113; see attached translation; hereinafter referred to as Li).
Regarding Claim 8, Ziegler teaches A companion robot (see at least Fig. 1A)  comprising: 
a head (see at least Fig. 1A element 16)  comprising a facial display (see at least display in Fig. 1 element 26); 
a neck mechanism mechanically coupled with the head (see at least head mounted on neck in Fig. 1A elements 16 and 13 and col. 18 line 16); 
a microphone configured to receive audio signals from the environment (see at least microphone to collect audio data in col. 19 line 52-53 and Fig. 6B); and 
a processor electrically coupled with the facial display, the facial camera, the neck mechanism, and the microphone (see at least processors and controllers in Fig. 6B collectively making up processor); the processor configured to 
receive facial images from the facial camera (see at least image analysis on a video stream or still image frame generated by a camera to recognize facial features in col. 54 lines 52-54); 
receive speech input from the microphone (see at least robot hearing sound that corresponds to speech with voice vector array of microphones in col. 27 lines 45-50); 
determine a mood based on the speech input and/or the facial images (see at least robot asking “How was your day?” in Fig. 7B element SD3 and reacting to resident’s response including “Great” or “Terrible” in col. 34 lines 44-65; the response is interpreted as the resident’s mood)
select a facial image from a subset of facial images based on the mood (see at least robot matching (interpreted as selecting) a response such as “Sounds Great” with happy affect in col. 34 lines 57-62 and affects in Fig. 10A and reacting to resident’s ; 
select a sequence of neck movements from a subset of neck movements (see at least shrugging, nodding, head shaking in col. 44 lines 20-21); move the head in accordance with the selected sequence of neck movements via the neck mechanism (see at least robot shaking head as a gestural queue in col. 44 lines 20-22); and 
display the selected facial images on the facial display (see at least display in Fig. 1 element 26 and affect expressions in Fig. 10A and affect including displaying a caricature on the movable head of the robot in col. 13 lines 30-40). Ziegler fails to teach the following, but Al Moubayed does teach
	  a translucent facemask having three dimensional features corresponding to facial features (see at least “The face mask 9 is a 3D translucent mask, typically made of plastic, allowing the projected face animation to be viewed by a viewer standing in front of the robot 1. The design of the mask removes any enforced curvature design of the lips and of the eyes to avoid any mismatch between the projected animation and the 3D shape of the mask” in par. 0067); and 
a projector configured to project facial images onto the facemask (see at least projector in par. 0065); 
a 3D facial camera configured to capture images of the environment that includes a plurality of pixels representing the visual environment and range data (see at least “based on image information recorded by an external image sensor connected to the onboard computer 19, such as a depth camera recording 3D images of the ;
a projector configured to project facial images onto the facemask project the facial projection output on the facemask via the projector (see at least “The robot 1 is a projective robot comprising a projector 15, such as a pocket LED projector, for causing the display of a face image depicting a face of the robot 1 on a display surface of the face mask 9.” In par. 0065); and a processor configured to
receive 3D facial images from the facial camera (see at least “based on image information recorded by an external image sensor connected to the onboard computer 19, such as a depth camera recording 3D images of the surroundings. 0073)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler to incorporate the teachings of Al Moubayed wherein the facial images are projected onto a facemask. The purpose to incorporate the teachings of Al Moubayed would be “to appear realistic and to create the perception that the face is not projected but rather is physically moving” (see par. 0006).
Ziegler and Al Moubayed do not explicitly teach the following, but Kamiya does teach:
determine a mood based on the speech input and the 3D facial images (see at least see at least emotional output in Fig. 6 interpreted as the user’s mood based on facial expression and voice, and the pseudo-emotion in Fig. 7 is interpreted as determining the robot’s mood based on the user’s mood);

Ziegler, Al Moubayed and Kamiya fail to teach the following, but Li does teach select a sequence of neck movements from a subset of neck movements based on the mood (see at least user emotion recognition and emotional expression by robot in par. 0034; see also robot expression module and robot motion module causing robot to nod representing happiness and reciprocating motion representing anger in par. 0051)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler to incorporate the teachings of Li wherein neck movements are selected based on mood. The purpose to incorporate the teachings of Li would be to increase effectiveness of emotional robot interaction (see at least par. 0039).

Regarding Claim 9, Ziegler as modified by Al Moubayed, Kamiya, and Li teaches the companion robot according to claim 8 (see Claim 8 analysis). Ziegler further teaches 
 further comprising a speaker in electric communication with the processor (see at least speaker located on the robot in col. 17 line 33-34 and speakers communicating with middle PCB in col. 32 lines 35-36), wherein the speaker is configured to output audio signals (see at least speaker for audio output in col. 23 lines 8-9), wherein the processor is configured to determine an audio output (see at least robot replying to predetermined or expected conversation responses from resident in col. 34 lines 56-65) based on the mood (see at least robot asking “How was your day” and response options in Fig. 7B and reacting to resident’s response including “Great” or “Terrible” in col. 34 lines 44-65; the response is interpreted as the resident’s mood) and output the audio output via the speaker (see at least robot audibly responding “Wow” or “That’s too bad” according to resident’s response in col. col. 34 lines 44-65).
Regarding Claim 10, Ziegler as modified by Al Moubayed, Kamiya, and Li teaches the companion robot according to claim 8 (see Claim 8 analysis). Ziegler further teaches wherein the facial image is selected from the list consisting of anger, joy, disgust, surprise, fear, and sadness (see at least Fig. 10A anger and surprise). 
Regarding Claim 11 Ziegler as modified by Al Moubayed, Kamiya, and Li teaches the companion robot according to claim 8 (see Claim 8 analysis).  Ziegler further teaches wherein the mood includes a mood selected from the list consisting of anger, joy, disgust, surprise, fear, and sadness. (see at least robot reacting to resident’s response including “Great” or “Terrible” interpreted as the mood including joy and anger, respectively in col. 34 lines 44-65). 
Regarding Claim 12, Ziegler as modified by Al Moubayed, Kamiya, and Li teaches the companion robot according to claim 8 (see Claim 8 analysis). 
wherein determining an audio output and/or selecting a facial image is based at least in part on the 3D images (see at least par. 73-74 and Figs. 6-7; explanation of interpretation can be found in claim 1 analysis). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler as modified by Al Moubayed, Kamiya, and Li to incorporate the teachings of Kamiya wherein a camera takes facial images and those images are used to select the robot’s face display and audio output. The purpose to incorporate the teachings of Kamiya would output facial expressions and speech output that are appropriate for the emotions the robot is supposed to convey (see par. 73 and 74), which makes the robot more natural or human-like.
Regarding Claim 14, Ziegler as modified by Al Moubayed, Kamiya, and Li teaches The companion robot according to claim 8 (see Claim 8 analysis). Ziegler does teach using a screen for a facial projection, but Al Moubayed explicitly teaches
 a facemask (see at least “The face mask 9 is a 3D translucent mask, typically made of plastic, allowing the projected face animation to be viewed by a viewer standing in front of the robot 1. The design of the mask removes any enforced curvature design of the lips and of the eyes to avoid any mismatch between the projected animation and the 3D shape of the mask” in par. 0067)
a projector configured to project the facial images onto the facemask (see at least projector in par. 0065)


Regarding Claim 15,  Ziegler teaches A method for controlling a companion robot, the method comprising: 
receiving speech input from a microphone (see at least robot hearing sound that corresponds to speech with voice vector array of microphones in col. 27 lines 45-50); 
selecting a facial image from a subset of facial image based on the mood (see at least robot matching a response such as “Sounds Great” with happy affect and affects in Fig. 10A; see also robot responses corresponding to resident replies and matching affect with robot response in col. 34 lines 57-60 and reacting to resident’s response including “Great” or “Terrible” in col. 34 lines 44-65; the response is interpreted as the resident’s mood, note the interpretation is that the robot facial image output is matched with robot speech output which is based on the resident speech input and therefor the facial projections are determined based on the speech input of the resident)); 
selecting a sequence of neck movements from a subset of neck movements (see at least shrugging, nodding, head shaking in col. 44 lines 20-21); 
moving a head in accordance with the selected sequence of neck movements (see at least robot shaking head as a gestural queue in col. 44 lines 20-22 ); and 
displaying the selected facial image on a facial display disposed on the head (see at least affect including displaying a caricature on the movable head of the robot in col. 13 lines 30-40).
Al Moubayed teaches Receiving 3D facial images from a 3D facial camera (see based on image information recorded by an external image sensor connected to the onboard computer 19, such as a depth camera recording 3D images of the surroundings” in par. 0073); 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler to incorporate the teachings of Al Moubayed wherein the facial images are projected onto a 3D face mask with 3D features for nose, lips, eyes, etc. While Ziegler discloses a facial display achieved by a screen, the purpose to incorporate the teachings of Al Moubayed would be to “to appear realistic and to create the perception that the face is not projected but rather is physically moving” (see par. 0006).
Ziegler and Al Moubayed fail to explicitly teach the following, but Kamiya does teach: 
Kamiya teaches determining with a processor a mood based on the speech input and the 3D facial images (see at least see at least emotional output in Fig. 6 interpreted as the user’s mood based on facial expression and voice, and the pseudo-emotion in Fig. 7 is interpreted as determining the robot’s mood based on the user’s mood)) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler and Al Moubayed to incorporate the teachings of Kamiya wherein the robot determines 
Ziegler, Al Moubayed, and Kamiya fail to explicitly teach the following, but Li does teach selecting a sequence of neck movements from a subset of neck movements based on the mood (see at least user emotion recognition and emotional expression by robot in par. 0034; see also robot expression module and robot motion module causing robot to nod representing happiness and reciprocating motion representing anger in par. 0051)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Ziegler, Al Moubayed, and Kamiya to incorporate the teachings of Li to include selecting neck movements based on mood. The purpose to incorporate the teachings of Li would be to increase effectiveness of emotional robot interaction (see at least par. 0039).
Regarding Claim 16, Ziegler as modified by Al Moubayed, Kamiya and Li teaches The method according to claim 15 (see claim 15 analysis). 
Ziegler teaches using facial projections with a screen, but fails to explicitly teach projection. Al Moubayed teaches wherein the selected facial images are displayed by projecting the selected images on a facemask using a projector disposed with the head (see at least par. 0065-0067)

Regarding Claim 17, Ziegler as modified by Al Moubayed,  Kamiya and Li teaches The method according to claim 15 (see Claim 15 analysis). Ziegler further teaches wherein the head is moved using one or more neck mechanisms (see at least head mounted on neck in col. 18 lines 16-18 and head articulated in col. 18 lines 45-47).
Regarding Claim 18, Ziegler as modified by Al Moubayed,  Kamiya and Li  teaches The method according to claim 15 (see Claim 15 analysis). Ziegler further teaches wherein the selected facial images are displayed on an LED display (see at least Fig. 1A element 26 and LED display in col. 21 lines 20-25).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler as modified by Al Moubayed, Kamiya, and Li as applied to claim 8 above, and further in view of Lee et al (KR 101767053; see attached translation; hereinafter referred to as Lee).
Regarding Claim 13, Ziegler as modified by Al Moubayed, Kamiya, and Li teaches The companion robot according to claim 8 (see Claim 8 analysis). Ziegler further teaches further comprising a network interface wherein the processor is configured to communicate to a caregiver via the network interface (see at least network interface communicating with caregiver in col. 3 line 57 to col. 4 line 11 ). 
Ziegler as modified by Al Moubayed, Kamiya, and Li fails to explicitly teach the following but Lee does teach  wherein the processor is configured to communicate the mood (see at least judging that infant is crying interpreted as mood “possible to judge the condition such as sleeping, sleeping, crying, and emergency from the measured sound.” on page 5 par. 4 ) to a caregiver via the network interface (see at least “a communication interface that enables data to be measured or analyzed by the mobile device of the present invention to be transmitted to external devices such as a smart terminal and a server through a wired and wireless communication network” on page 4 par. 11 and “the protector of infants and toddlers can monitor the current state information of infants and young children in real time through a user terminal such as a smart phone” on page 5 par. 11-12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Ziegler as modified by Al Moubayed, Kamiya, and Li to incorporate the teachings of Lee wherein the robot communicates the mood to a caregiver. The purpose to incorporate the teachings of Lee would be to enable caregiver notification in the event of an emergency and maximize safety of a person being monitored (see page 7 par. 1)
	
	
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Al Moubayed and Monceaux et al (US 20130103196; hereinafter referred to as Monceaux).
Regarding Claim 19, Ziegler teaches a head (see at least Fig. 1A element 16) comprising: 
a microphone configured to receive audio signals from the environment; (see at least microphone to collect audio data in col. 19 line 52-53 and Fig. 6B)
a speaker configured to output audio signals; (see at least speaker located on the robot in col. 17 line 33-34) and 
a processor electrically coupled with the projector, the microphone, and the speaker; (see at least processors and controllers in Fig. 6B collectively making up processor;) the processor configured to 
receive speech input from the microphone (see at least robot hearing sound that corresponds to speech with voice vector array of microphones in col. 27 lines 45-50); 
determine an audio output based on the speech input (see at least robot replying to predetermined or expected conversation responses from resident in col. 34 lines 56-65); 
determine a facial projection output based on the speech input (see at least animated expression of display controlled subject to dialogue in col. 43 lines 34-38; see also robot responses corresponding to resident replies and matching affect with robot response in col. 34 lines 57-60, note the interpretation is that the robot facial projection output is matched with robot speech output which is based on the resident speech input and therefor the facial projections are determined based on the speech input of the resident);  
output the audio output via the speaker (see at least playing word games with audio in col. 66 lines 5-20); 
Ziegler does teach a facial expression displayed on a screen, but fails to explicitly teach projecting onto a facemask. However, Al Moubayed does teach a translucent facemask having three dimensional features corresponding to facial features(see at least “The face mask 9 is a 3D translucent mask, typically made of plastic, allowing the projected face animation to be viewed by a viewer standing in front of the robot 1. The design of the mask removes any enforced curvature design of the lips and of the eyes to avoid any mismatch between the projected animation and the 3D shape of the mask” in par. 0067); and 
a projector configured to project facial images onto the facemask project the facial projection output on the facemask via the projector (see at least “The robot 1 is a projective robot comprising a projector 15, such as a pocket LED projector, for causing the display of a face image depicting a face of the robot 1 on a display surface of the face mask 9.” In par. 0065); and a processor configured to
 project the facial projection output on the facemask via the projector (see at least “The projected face image is typically a face animation that is controlled by an onboard computer 19 of the robot 1 by running a software animation system installed on the onboard computer” in par. 0066)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler to incorporate the teachings of Al Moubayed wherein the facial images are projected onto a facemask. The purpose to incorporate the teachings of Al Moubayed would be 
Ziegler does teach an articulated arm and/or jointed arm (see col. 24 line 30) but fails to explicitly teach the details of arm control. Ziegler as modified by Al Moubayed fails to teach the following, but Monceaux does teach motorized arms (see at least arms in Fig. 1 element 150 and four limbs controlled by motors in par. 0067); and the processor configured to: 
A processor electrically coupled with the motorized arms (see at least cards controlling actuators collectively making up processor in par. 0041),
motorized arms (see at least arms in Fig. 1 element 150 and all four limbs articulated and controlled by motors in par. 0067)
determine one or more arm motions based on the speech input and move the motorized arms as per the one or more arm motions. (see at least robot lowering arms if an incorrect answer is heard from speech input and raising arms for correct answer in par. 0120-0126)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler as modified by Al Moubayed to incorporate the teachings of Monceaux wherein the robot has motorized arms and the processor is configured to determine and implement arm motions based on the speech input. The purpose to incorporate the teachings of Monceaux would be to increase capacity of the robot’s expression (see par. 005).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler in view of Al Moubayed and Monceaux as applied to claim 19 above, and further in view of Kamiya.
Regarding Claim 20, Ziegler as modified by Al Moubayed and Monceaux teaches The companion robot according to claim 19 (see Claim 19 analysis). Al Moubayed further teaches a 3D facial camera (see par. 0073)wherein: the processor is configured to 
receive 3D facial images from the 3D facial camera (see at least image sensor connected to onboard computer 19 in par. 0073 and combination explained in Claim 19 analysis); 
As discussed in Claim 19 rejection, Ziegler teaches audio output, Al Moubayed teaches facial projections, and Monceaux teaches one or more arm motions. Ziegler as modified by Al Moubayed and Monceaux fails to explicitly teach these robot outputs being based on both speech input and the facial images. However, Kamiya does teach the facial projection and audio output is based on the speech input and the 3D facial images (see par. 73-74; Figs. 6-8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler as modified by Al Moubayed and Monceaux to incorporate the teachings of Kamiya, which teaches facial display and audio output based on both speech and facial input, in order to arrive at wherein facial projection and arm motions are also determined based on both speech input and facial images . The motivation to make this modification from Kamiya would be to output facial projections and arm motions that are appropriate for . 
	
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler as modified by Al Moubayed and Monceaux and as applied to claim 19 above, and further in view of Binnur et al (“A Robotic Fitness Coach for the Elderly” J.C. Augusto et al. (Eds.): AmI 2013, LNCS 8309, pp. 124–139, 2013. Springer International Publishing Switzerland 2013; hereinafter referred to as Binnur).
Regarding Claim 21, Ziegler as modified by Al Moubayed and Monceaux teaches The companion robot according to claim 19 (see Claim 19 analysis),
 Ziegler as modified by Al Moubayed and Monceaux fails to teach the following, but Binnur does teach wherein the processor is configured to provide instructions regarding a physical activity via the motorized arms (see at least robot imitating fitness exercises via motorized arms in Fig. 4 and subjects imitating the robot’s arm related exercises on page 136 par. 3-4). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Ziegler as modified by Al Moubayed and Monceaux to incorporate the teachings of Binnur wherein the processor is configured to provide instructions regarding a physical activity via the motorized arms.  The purpose to incorporate the teachings of Binnur would be to achieve robotic solutions to improve the physical condition of the elderly (see at least page 137 par. 2)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                         /ABBY Y LIN/ Supervisory Patent Examiner, Art Unit 3666